207 F.2d 655
100 U.S.P.Q. 79
AMERICAN COLLOID CO.v.EASTERN CLAY PRODUCTS, Inc.
No. 11741.
United States Court of Appeals Sixth Circuit.
Oct. 15, 1953.

Ahlberg, Wupper & Gradolph, Chicago, Ill., and Wright, Harlor, Purpus, Morris & Arnold, Columbus, Ohio, for appellant.
Corbett, Mahoney & Miller, Columbus, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that this is a patent infringement case involving Patent No. 2,036,617 for clays and processes for preparing same and Patent No. 2,186,661 for clay and method of mixing it with water, in which the District Court held invalid all claims in issue of both patents and found no infringement;


3
And the findings of fact being supported by the record and no reversible error appearing;


4
It is ordered that the judgment of the District Court holding each of the patents named invalid, dismissing the complaint and entering judgment for defendant be and it hereby is affirmed for the reasons stated in the opinion of the District Court and upon the authority of Milligan & Higgins Glue Company v. Upton, 97 U.S. 3, 24 L.Ed. 985.